Citation Nr: 0204392	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left leg pain.  

2.  Entitlement to service connection for headaches.  

3.  The claim of entitlement to service connection for a 
disability manifested by testicle pain to include orchialgia-
.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
June 1976.  The Board notes that the veteran's discharge was 
upgraded by an Army Discharge Review Board on October 29, 
1979 which became effective on March 10, 1978.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from ratings decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
February 1999, the RO denied the veteran's claim for service 
connection for headaches.  In November 2000, the RO denied 
the veteran's claims for service connection for left leg pain 
and left testicle pain.  These matters have been perfected 
for appellate review.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for a disability 
manifested by testicle pain to include orchialgia pursuant to 
authority granted by 67 Fed. Reg. 3,099 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The evidence establishes that the veteran's left leg pain 
is a symptom of a non-service connected back disorder due to 
a work-related injury.  

2.  The evidence does not establish the veteran's left leg 
pain or any disorder that may be associated with left leg 
pain was caused by service.  

3.  The evidence does not establish that the veteran's 
headaches were caused by service.  

CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A headache disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "the Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claims 
of entitlement to service connection for a disability 
manifested by left leg pain and service connection for 
headaches.  The veteran and his representative were provided 
with a copy of the appealed February 1999 and June 2000 
rating decisions.  These documents addressed the law and 
evidentiary shortcomings, as well as provided notification of 
the information and medical evidence necessary to 
substantiate the claims.  In VA letters dated in February 
2000 and in April 2001, the veteran and his representative 
were specifically notified of the information and evidence 
that the VA would obtain, and the information and evidence 
that the veteran was expected to provide in support of his 
claims.  A Statement of the Case was provided in May 2001 
wherein the law pertaining the veteran's claims and the 
evidence necessary to substantiate the claims were furnished.  
The RO has developed the record by requesting and obtaining 
the veteran's service medical records and medical records 
from private and other agency health care professionals that 
were identified by the veteran.  Once received, the 
referenced medical records and service records were 
associated with the claims folder, and they appear to be 
intact.  Thus, after examining the record, the Board is 
satisfied that the veteran has received the notice and 
assistance contemplated by the law.  38 U.S.C.A. §§ 5103A, 
5107 (as amended).  Therefore, adjudication of the claims on 
the merits poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidentiary Background

The Board notes that an entrance examination is not of 
record.  Service medical records reflect that in April 1974, 
the veteran's medical history was negative for complaints or 
clinical findings of headaches, a head disorder, or disorder 
associated with left leg pain.  Subsequent service medical 
records including the report of a separation examination are 
negative for any complaints, clinical findings, or diagnoses 
pertaining to headaches or a head injury or left leg pain or 
any related disorder.  When examined for separation in June 
1976, the veteran's head was normal on clinical evaluation.  
The neurologic and musculoskeletal systems were also normal.  

A VA medical certificate dated in July 1985 shows the veteran 
complained of headaches which he described as a "band-like" 
pain around the cranium without aura.  The veteran noted that 
his problems began in 1977.  The diagnoses included muscle 
contraction headaches.

A July 1987 VA medical report discloses that the examination 
of the veteran's back and spine was normal.  The neurological 
evaluation revealed that the veteran was oriented times three 
with 2+ reflexes bilaterally.  The motor strength test was 
5/5, and the sensory examination was normal.  

A September 1998 VA outpatient treatment record shows that 
the veteran complained of episodic headaches in the left 
frontal temporal, status posttraumatic injuries to the head.  
He also complained of sharp neck pain radiating to the left 
hand, numbness in the medial aspect of the left forearm and 
bilateral low back pain with left lower extremity 
radiculopathy.  The diagnosis included chronic neck pain with 
left upper extremity radiculopathy and chronic bilateral low 
extremity with lower extremity radiculopathy.

Private treatment records of the Medical University of South 
Carolina consist of September 1998 magnetic resonance imaging 
of the cervical and lumbar spine.  The results of the 
cervical spine showed a very small central disc herniation at 
C4-5 and mild diffuse disc bulge at C6-7.  The results of the 
lumbar spine showed some diffuse epidural lipomatosis.  It 
was noted that mild central canal stenosis at L3-4 and L4-5 
produced epidural lipomatosis and degenerative changes.  
There was also disc herniation at L5-S1.  It was noted that 
the central disc herniation posteriorly displaced the right 
S1 nerve root and the left foraminal disc herniation 
contacted the left L5 root.  

VA medical records beginning in 1998 reflect that the veteran 
was seen and treated for pain and discomforts associated with 
left leg and headaches.  At a VA neuropsychological 
examination in August 1998, the veteran reported a history of 
having fallen out of a tree and hitting his head at the age 
of 12.  He related that he had lost consciousness for an 
unspecified period of time.  He could not recall if 
neuropsychological difficulties arose from this incident.  On 
a separate occasion (but dated at that same time), the 
veteran reported being impaled by a stick on the left side of 
his scalp, which required surgical removal and stitches.  The 
veteran was unable to provide further details of this 
incident and its sequelae.  He stated that he has been hit in 
the head many times, but that he had not lost consciousness.  
The veteran reported receiving Social Security Disability 
Insurance (SSDI) for a work-related back injury.  In March 
1999, the veteran reported a history of having a broom handle 
stuck in his head and surgically removed at the age of 12.  
On evaluation the head and neck were without gross deformity 
and without adenopathy.  

In June 1999, VA evaluated the veteran for complaints of 
persistent headaches and left leg discomfort.  The examiner 
concluded that the veteran's headaches may be of a muscle 
contraction variety although cervical spondylosis may also be 
contributing.  The examiner also concluded that the lumbar 
radiculopathy was certainly an acceptable cause of the 
veteran's leg symptoms.  During a neurological consultation 
in late June 1999, the veteran complained of an eight-month 
history of left leg pain and numbness.  The veteran's medical 
history was significant for back trauma secondary to falling 
off a ladder at K-mart.  The veteran reported that the 
numbing pain started at the foot and radiated up the leg.  He 
described the feeling in his foot as a "pins and needles" 
sensation.  He noted a throbbing pain in his calf, which he 
stated radiated to the base of his head on the left and 
wrapped around his head.  He also complained of headaches.  A 
neurological examination revealed, in pertinent part, that 
the veteran was alert and oriented.  It was noted that he 
demonstrated decreased sensation in the left forehead which 
elicited a numbing feeling of the frontal occipital area 
secondary to head trauma.  The examiner noted that the 
veteran's primary problem was pain.  There was decreased pin 
and vibration in the left leg.  The clinical impression was 
rule out left lumbosacral radiculopathy.  

A VA July 1999 electrodiagnostic (electromyographic or EMG) 
consultation report shows the veteran was evaluated for pain 
in the left heel and calf radiating up to the left hip.  The 
veteran reported that he has had the pain for years but that 
it had recently become worse.  On examination, sensation over 
the entire left leg was decreased to soft touch.  On walking 
the veteran never achieved a full toe off on the left side, 
landing on his heel and achieved flat foot.  Nerve conduction 
study of the left lower extremity showed that the tibial and 
peroneal motor nerves as well as the superficial peroneal and 
sural sensory nerves were all normal with respect to latency, 
amplitude and service conduction velocity.  An EMG study of 
the left lower extremity showed that the tibialis anterior 
and gastrocnemius and the left lumbar paraspinal for L4 down 
to S-1 were normal.  The diagnosis was normal 
electrodiagnostic study.  

In September 1999, the veteran was evaluated by VA for 
continued left leg numbness.  An examination revealed that 
strength and sensation were normal.  The diagnosis was low 
back pain.  The veteran continued to complain of headaches 
and occasional blurred vision.  On neurological examination, 
deep tendon reflexes were 2+, bilaterally.  There was pain 
with straight leg raise and decreased sensation to light 
touch on the left.  The clinical assessment was headaches and 
lumbar radiculopathy.  In March 2000, the veteran was seen 
for heaviness and pulling in both legs with walking.  An 
examination revealed strong pedal pulses bilaterally an 
absent Babinski's bilaterally.  The examiner concluded there 
was a possibility of genuine claudication though there was 
lumbar spinal stenosis on imaging.  In September 2000, the 
veteran was evaluated for continued pain in the posterior 
calves and thighs which was distinctly worse with walking.  
At the conclusion of an examination, the assessment was 
lumbar stenosis on MRI mainly due to lipomatosis and disc 
pathology but development of femoral bruit with walking, and 
it was noted that the veteran developed pain around the back 
of the waist and down the legs to the ankles.  

At a VA vascular consultation in October 2000, the veteran 
reported a 12-year history of left calf pain and paresthesia.  
Subjective complaints consisted of left leg pain with 
prolonged standing.  The veteran indicated that standing for 
25-30 minutes or on walking [from VA to the parking lot] he 
felt weight around his waist with heaviness in his legs and 
associated bilateral calf pain, left greater than the right.  
During those episodes, the veteran reported occasional 
shooting pains from his neck to his left arm and left ankle 
followed by neck tightness or headaches.  The clinical 
assessment was symptoms consistent with spinal stenosis, not 
peripheral vascular occlusive disease.  The examiner also 
noted that the veteran may have a mild asymptomatic disease.  

In October 2000, the veteran underwent VA studies regarding 
the lumbar and cervical spine.  A MRI of the lumbar spine was 
conducted for low back pain, neurogenic claudication and 
diminished reflex in the left lower extremity.  The results 
showed diffuse epidural lipomatosis, which in combination 
with diffuse disc bulge produced some mild central canal 
stenosis.  There was also interval increase in diffuse disc 
bulge at L5-S1 with moderate to severe bilateral 
neuroforaminal stenosis at L4-5.  A MRI of the cervical spine 
showed mild shallow diffuse bulge at C6-7, unchanged in 
comparison to the prior study.  There was no significant 
lateral recess or neuroforaminal encroachment.  


Analysis

The law provides that service connection may be granted for 
disability, which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pain without connection to an underlying disability or malady 
is not in and of itself a disability for which service 
connection may be granted.  38 C.F.R. § 3.303(a); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part, 
293 F.3d 1356 (Fed. Cir. 2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Headaches

In this matter, the veteran asserts that he is entitled to 
service connection for his headaches because he developed the 
disorder as a result of service.  The Board finds, however, 
that the evidence does not support the veteran's claim.  
Service medical records do not show any complaints, clinical 
findings, or diagnoses regarding headaches or any head 
injuries.  Although the veteran currently has headaches, the 
record first shows any evidence (subjective or objective) 
until 1985, almost ten years after the veteran separated from 
service.  Furthermore, there is no medical evidence 
establishing that the veteran's headaches was caused or 
aggravated by service.  The Board has considered the 
veteran's assertion that his disorder was caused by service.  
While the veteran is certainly competent to describe the 
symptoms that he experiences, his testimony cannot be 
accepted to establish that his claimed disorder is related to 
service.  In the absence of a medical opinion relating the 
veteran's headaches to service, service connection is not 
warranted.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Left Leg Disorder

The veteran maintains that he is entitled to service 
connection for a disability manifested by left leg pain.  The 
evidence of record does not support the veteran's contention.  
Service medical records are negative for a left leg disorder 
or other disability or symptoms that might be the cause of 
the left leg.  The Board notes that the veteran first began 
to complain of left leg problems in the 1990 many years after 
he separated from service, and VA treatment records reflect 
that the veteran's left leg pathology is considered to be 
radiculopathy secondary to back pain or spinal stenosis, non 
service-connected disorders.  In that there is no medical 
evidence linking any disability manifested by left leg pain 
to service, service connection for disability manifested by 
left leg pain is not warranted.  Id.

The Board has considered the veteran's representations that 
his left leg disorder is service related.  However, the 
veteran assertions alone can not serve to prove that the 
disorder was caused by service.  This requires a medical 
opinion.  Espiritu, supra.  In the absence of such, the 
veteran is not entitled to service connection for disability 
manifested by left leg disorder.  

Conclusion

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for disability manifested by left leg pain and headaches.  In 
reaching the foregoing conclusions, the Board has considered 
the applicability of the benefit of doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991) ; Gilbert v. Derwinski, 
1 Vet. App. 49, 55057 (1991).  










ORDER

Service connection for a disability manifested by left leg 
pain is denied.  

Service connection for headaches is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

